Citation Nr: 1759127	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury to the bilateral hands, to include frostnip.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to a higher rating for a scar on the left parietal scalp, residual to laceration and cyst removal, rated as non-compensable as of August 1, 2011, and 10 percent as of April 27, 2015.

4.  Entitlement to a higher rating for a right knee disability, to include patellofemoral arthritis, rated as non-compensable as of August 1, 2011, and rated at 10 percent since April 27, 2015.

5.  Entitlement to a compensable rating for a right shoulder disability, to include tendonitis and rotator cuff injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2011.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017. A transcript from the hearing has been associated with the claims file.

The issues of entitlement to a higher rating for a right knee disability and entitlement to a higher rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hand disability, residual to a cold weather injury, was incurred in service.

2.  The Veteran withdrew his appeal for service connection for TBI on the record at the April 2017 hearing, prior to the promulgation of a decision in the appeal.

3.  Prior to April 27, 2015, the Veteran's left parietal scalp scar was not manifested by any characteristic of disfigurement. 

4.  From April 27, 2015, the Veteran's left parietal scalp scar was manifested by two characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a cold weather injury to the bilateral hands, to include frostnip, are met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran regarding service connection for TBI are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  Prior to April 27, 2015, the criteria for entitlement to a compensable rating for a left parietal scalp scar are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2017).

4.  From April 27, 2015, the criteria for entitlement a 30 percent rating, but no higher, for a left parietal scalp scar are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Residuals of a Cold Weather Injury

The Veteran contends that he is entitled to service connection for residuals of a cold weather injury to the bilateral hands, to include frostnip. At the April 2017 Hearing, the Veteran testified that he suffers from a bilateral hand disability caused by exposure to cold weather during outdoor training in Fort McCoy, Wisconsin.

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

Service treatment records (STRs) show that the Veteran was treated in January 1989 for an injury to the bilateral hands due to cold weather exposure.  STRs indicate that the Veteran's hands were white and waxy, and that capillary refill was sluggish.  The Veteran was treated with gradual rewarming, and the Veteran was advised to avoid exposing his fingers to the cold in the future.  These STRs establish the existence of a cold weather injury while in service.

A May 2011 VA examination report indicated a diagnosis of "cold injury residuals. frostbite finger tips both hands."  This diagnosis supports the existence of a current disability.  This current diagnosis closely matches the diagnosis of his in-service treatment, and there is no evidence of a cold weather injury after service.

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's bilateral hand disability, residual to a cold weather injury, was incurred during active service. Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for bilateral hand disability residual to a cold weather injury. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for TBI

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  A written notice of withdrawal is required, except when appeals are withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).

In the present case, on the record at the April 2017 hearing, the Veteran explicitly indicated that he wished to withdraw and dismiss from appellate review his pending claim regarding service connection for TBI. As a result, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Initial increased rating for a Scar

The Veteran's left parietal scalp scar was rated at 0 percent as of August 1, 2011 and rated at 10 percent as of April 27, 2015.  The Veteran contends he is entitled to a higher rating. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Under Diagnostic Code 7800, an 80 percent rating is warranted for disfigurement of the head face or neck where there are visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 10 percent rating is warranted with one characteristic of disfigurement.  

Under Diagnostic Code 7800, Note (1) states that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are:  scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide a the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches  39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Note (2) provides that rating tissue loss under auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes), or Diagnostic Code 6063 (anatomical loss of one eye) as appropriate.  Note (3) allows consideration of unretouched color photographs when evaluating under these criteria.

Analysis

The Veteran's medical history includes surgical removal of cyst, which left a scar on the left parietal scalp.  In 2015, the Veteran reported that, once per week, the scar caused pain rated as a 6 to 9 on a 10 point scale.

A May 2011 VA examination found the scar measured 2 inches by 1/8 inches.  The examination found no tenderness, underlying tissue adherence, irregular or atrophic changes, no shininess or scaliness, no ulcer or skin breakdown, no palpable elevation or depression, normal scar color, with no inflammation, edema, or keloid.  Therefore, the May 2011 VA examination did not find any of the eight characteristics of disfigurement, and these findings are consistent with a non-compensable rating for the scar prior to April 2015. Accordingly, the preponderance of the evidence is against a compensable rating prior to April 27, 2015. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

An April 2015 VA examination found that the Veteran had a parietal scar extending across the skull, which was measured as 25 centimeters long and .2 centimeters wide.  25 centimeters equals approximately 10 inches, meaning that the scar grew nearly 8 inches between 2011 and 2015, which supports in the increase in rating that month. At the April 2017 hearing, the Veteran reported that his scar was hypopigmented and was not smooth to the touch as of the April 2015 examination.  

The Board finds that two of the eight characteristics of disfigurement are met.  Based on the VA examination, the scar is five or more inches in length.  Based on the Veteran's credible testimony, the surface contour of the scar is elevated or depressed on palpation.  The Board notes that, under Diagnostic Code 7800, the hypopigmentation does not constitute a characteristic of disfigurement because it does not exceed six square inches or 39 square centimeters.

However, as only two characteristics of disfigurement were observed, and as the VA examiner found no evidence of gross distortion or asymmetry of two of the Veteran's features, or a paired set of features, the Board concludes that a rating higher than 30 percent is not warranted. Accordingly, the evidence supports a rating of 30 percent, but no higher, since April 27, 2015. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for residuals of a cold weather injury to the bilateral hands, to include frostnip, is granted.

The appeal for service connection for TBI is dismissed. 

Entitlement to an initial compensable rating for a left parietal scalp scar prior to April 27, 2015 is denied.

Entitlement to a 30 percent rating, but no higher, for a left parietal scalp scar is granted as of April 27, 2015.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues of entitlement to an increased rating for a right knee disability and entitlement to an increased rating for a right shoulder disability.

In April 2015, the Veteran was provided VA examinations for his increased rating claims.  Since then, the United States Court of Appeals for Veterans Claims (Court), issued a decision in Correia v. McDonald, 28 Vet. App 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

The range of motion testing from the April 2015 VA examinations does not comply with the requirements of Correia, specifically with regards to testing for pain on both active and passive motion, and testing the paired joint. Therefore, new VA examinations are needed for both the right shoulder and left knee osteoarthritis on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records and associate them with the Veteran's claims file.

2. After directive (1) is completed, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee, noting their frequency and severity. The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion for both the right knee and the paired left knee. The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner must provide a detailed rationale for any opinion given.  If unable to provide the requested opinions without resorting to speculation, it should be clearly and specifically stated, along with an explanation as to why that is so. 

3. After directive (1) is completed, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria. The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder, noting their frequency and severity. The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion for both the right shoulder and the paired left shoulder. The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner must provide a detailed rationale for any opinion given.  If unable to provide the requested opinions without resorting to speculation, it should be clearly and specifically stated, along with an explanation as to why that is so. 

4. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


